Concurring Opinion by
Spaeth, J.:
The lead opinion holds that defendant was not entitled to counsel at the pre-arrest photographic identi*91fication. I agree with this conclusion. In dictum, however, the opinion cites United States v. Ash, 413 U.S. 300 (1973), for the rule that there is no right to counsel at photographic identification either before or after arrest. While this is a correct statement of federal constitutional law, I do not regard it as a correct statement of Pennsylvania constitutional law. In my concurring opinion in Commonwealth v. Jackson, 227 Pa. Superior Ct, 1, 15, 323 A.2d 799 (1974), I stated that the right to counsel in all criminal prosecutions guaranteed by Article I, §9, of the Pennsylvania Constitution should be held to include the right to counsel at post-indictment photographic identifications. No attempt was made in that opinion to pin-point when the right first attaches. Since Jackson, the Pennsylvania Supreme Court, as the majority notes, has ruled chat the right to have counsel present at line-ups attaches at arrest. Commonwealth v. Richman, 458 Pa. 167, 320 A.2d 351 (1974). Therefore, in my view, it follows that an accused has a right to counsel at all photographic displays held after his arrest. Here, however, this right was not available, since the identification was made before his arrest.
Hoffman, J., joins in this opinion.